F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 20 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    GARY DON LITTLE,

                Plaintiff-Appellant,

    v.                                                    No. 00-7025
                                                    (D.C. No. 97-CV-507-S)
    DR. ARCHER, a/k/a/ Dale Archer,                       (E.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before BALDOCK , ANDERSON , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Gary Little filed an action pursuant to 42 U.S.C. § 1983, seeking

monetary damages for alleged constitutional violations that occurred during his

incarceration in the Carter County Detention Center. He alleged that Dale

Archer, a physician’s assistant on contract with the detention center, violated his

Eighth Amendment right to be free from cruel and unusual punishment when he

showed deliberated indifference to plaintiff’s serious medical needs.   1
                                                                            The district

court granted summary judgment in favor of defendant, and plaintiff appeals.

After de novo review, we affirm.     See Kaul v. Stephan , 83 F.3d 1208, 1212

(10th Cir. 1996) (stating that this court reviews summary judgment ruling

de novo ).

       Plaintiff was booked into the detention center on August 4, 1997, and he

advised the officials that he was a heroin addict. He requested medical treatment

for his addiction, both verbally and in writing. When he filed his complaint, he

had not yet been seen by defendant. In response to plaintiff’s written request for

medical services, defendant examined plaintiff on September 8, 1997. Although

he prescribed medication and recommended a mattress for back pain, defendant

determined that no treatment was necessary for plaintiff’s drug addiction.


1
       In his complaint, Little named several defendants other than Dale Archer,
and alleged several other constitutional violations. The district court granted
summary judgment in favor of the other defendants, and Little has not appealed
from that judgment. His notice of appeal identifies only the summary judgment
order in favor of Dale Archer as the subject of this appeal.

                                            -2-
Defendant examined plaintiff again on September 8th and October 7th, when he

provided treatment for various complaints.

      To prevail on his claim that his Eighth Amendment right was violated,

plaintiff must show that defendant was deliberately indifferent to plaintiff’s

serious medical needs.   Olson v. Stotts , 9 F.3d 1475, 1477 (10th Cir. 1993).

The record shows no deliberate indifference by defendant. To the contrary, the

record shows that defendant actively treated plaintiff’s medical complaints.

To the extent that plaintiff is complaining of a delay in medical treatment, this

record does not evidence deliberate indifference that resulted in substantial harm.

See id. Consequently, any delay in treatment here did not violate the Eighth

Amendment. Similarly, plaintiff’s issue with defendant’s decision that plaintiff’s

drug addiction did not require treatment is nothing more than a difference of

opinion as to proper treatment and, as such, does not rise to the level of an Eighth

Amendment violation.     See Ramos v. Lamm , 639 F.2d 559, 575 (10th Cir. 1980).

      In sum, plaintiff failed to show a violation of his Eighth Amendment right

through deliberate indifference to serious medical needs. The district court’s

grant of summary judgment is AFFIRMED. In addition, we remind plaintiff of




                                          -3-
his obligation to continue to make partial payments pursuant to the district court’s

order that he be allowed to proceed without prepayment of costs or fees. The

mandate shall issue forthwith.



                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -4-